Schedule 29, Coal or Coke Agents or Dealers, Acts 1919, § 361, p. 405, is to be found in and a part of the general revenue laws of the state, the design of which is, not to regulate the business therein specified, but to raise revenue, and therefore must be strictly construed. 36 Cyc. 1189.
Under the agreed statement of facts in this case, the defendant was conducting but one business of the kind named, and, having paid the required license therefor, the trial court properly rendered judgment in its favor.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 87